Citation Nr: 1738609	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD) for the purpose of retroactive benefits under Nehmer v. United States Veterans Admin., 712 F. Supp 1404 (1989).  


REPRESENTATION

Veteran represented by:	Paul A. Epstein, Attorney


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to December 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO) and a January 2012 rating decision of the Phoenix, Arizona VA RO. 

To clarify the issues on appeal, the case arose when, pursuant to Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) and regulations under 38 C.F.R. § 3.816, the RO undertook a special review of the file to determine whether retroactive benefits were warranted based on the addition of IHD to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014) (effective August 2010).  In the January 2012 decision, the RO determined that entitlement to retroactive benefits was not established because the evidence did not show in-country Vietnam service and, therefore, the Veteran did not have presumptive Agent Orange exposure.  The Veteran appealed.
 

FINDING OF FACT

The Veteran was exposed to the herbicide Agent Orange while he was stationed in Thailand. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for IHD for the purpose of retroactive benefits under Nehmer have been met.  38 U.S.C.A. §§ 1110, 1131, 5110(a) (West 2014); 38 C.F.R. §§ 3.303, 3.400, 3.816 (2014). 




REASONS OR BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 , 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodylic acid, and picloram. 38 C.F.R. § 3.307(a)(6)(i).  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam, or in or near the Korean DMZ during specified periods of time, are presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Id.

There are no regulatory or statutory presumptions regarding herbicide agent exposure in Thailand.  However, VA extends special consideration to allegations of herbicide agent exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence.  See M21-1, Part IV, Subpart ii, Chapter 1.H.5(a), (b). 

Pursuant to orders of a United States District Court in the class action case of Nehmer v. U.S. Dept. of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (hereinafter Nehmer), VA has promulgated special rules governing the assignment of effective dates for service connection for diseases presumed to have been caused by herbicide agent exposure.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).  These rules are coded in VA regulation 38 C.F.R. § 3.816. 

Factual Background and Analysis

In the present case, the Board finds that the Veteran has a diagnosis of ischemic heart disease.  According to VA treatment records dated May 2007, he was diagnosed with "chronic ischemic heart disease" and it appears since that time has been treated for the disability.  

Furthermore, the Board finds that the Veteran was exposed to Agent Orange while he was in service.  The Veteran has provided competent evidence that he served at Udorn and Korat Air Force Bases in Thailand between the years in 1970 and 1971.  His personnel records confirm his assignment in Thailand.  Specifically in his airman performance report, his technical sergeant noted that he served in Korat, Thailand splicing cables.  With service confirmed at Korat, Thailand, the Board also notes that the VA adjudication manual provides that Veterans who have a history of service during the Vietnam era in Korat, Thailand are presumed to have been exposed to Agent Orange.  See M21-1, Part IV, Subpart ii, Chapter 1.H.5(a), (b).  Accordingly, the Board finds that the Veteran was exposed to Agent Orange while he was stationed in Thailand. 
 
As the Veteran has been diagnosed with a disease listed under 38 C.F.R. § 3.309(e) and has also been exposed to Agent Orange while in service, service connection for ischemic heart disease is presumed and warranted. 


ORDER

Entitlement to service connection for ischemic heart disease (IHD) for the purpose of retroactive benefits under Nehmer is granted. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


